Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Ultimate Novelty Sports Inc.(the “Company”) on Form10-Q for the periodended December 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Issa El-Cheikh Chief Executive Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a)or 15(d)of the SecuritiesExchange Actof 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February 27, 2014 By: /S/ Issa El-Cheikh Issa El-Cheikh Chief Executive Officer
